ALLOWABILITY NOTICE AND REASONS FOR ALLOWANCE

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
No discovered prior art anticipates all of the features or limitations of independent claim 1, 11 or 19.
The closest known prior art is:
Sun (US 2018/0196133 A1): Sun discloses a system and method for vehicular detection and ranging performed by an on-board vehicle processor, the method comprising: (a) obtaining an image from a camera on the exterior of a vehicle, (b) detecting a target vehicle and/or a road lane width from the image, (c) determining a body type of the target vehicle, and in certain embodiments a specific vehicle make, mode and year, based on comparison of image information compared to stored information, and particularly that wherein the on-board computer may obtain a width estimate for the target vehicle body type from the stored information, and (d) that distance may be estimated based on a comparison of the captured image data with the estimated target vehicle width.
Sun, however fails to teach: (a) classification of vehicle according to size (classifying instead based on body type and shape), and specifically based on a vehicle image width to lane image width ratio in comparison with predetermined values, (b) use of camera focal length to estimate target vehicle distance, (c) classification of vehicles as compact, medium and full, and classifies instead as minivan, car, truck and SUV, and (d) that an indicator system provides 
Bhanu (US 2014/0037142 A1): Bhanu discloses a method and system for vehicle classification wherein: (a) vehicles are assigned to one of a plurality of classes which may be based on a width of the vehicle (image width) in comparison to a lane width (image width, and specifically that vehicles may be classified between large and small vehicles, wherein large vehicles have an exemplary vehicle to lane width ratio greater than 90% and small vehicles a ratio less than 90%.
Machii (US 2008/0136612 A1): Machii discloses: (b) an obstacle detection apparatus using a known formula relating obstacle width (W), obstacle image width (Δx), camera focal length (f) and distance to the obstacle (d): (d= f W/ Δx)
Kumano (US 2015/0269447 A1): Kumano discloses: (c) a lane recognition and apparatus including embodiments in which vehicles may be classified according to large-size, medium (mid)-size and compact.
Cho (US 2017/0259667 A1): Cho discloses an apparatus and method for generating a driving related guide for a vehicle wherein: (d) warning guidance may be displayed if a distance to a target vehicle ahead of the driven vehicle is too short (below a threshold) a region on a display may be activated with a particular color, and additionally that the guidance display may be superimposed on a heads-up display depicting a forward display as an AR (Augmented Reality) system.
Regarding claim 1:  Whereas these, or other discovered prior art references may individually teach all of the limitations of the claimed invention, this particular aggregation of features would not have been obvious over any 
Regarding claims 11 and 19: These claims include features analogous to those of claim 1, and are not obvious, and are allowable over known prior art for the same reasons.
Regarding dependent claims 2, 3, 5, 8-10, 12, 13, 15, 18 and 20: These claims are allowable at least because they depend from claims 1, 11 and 19, determined to be allowable.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on 11-8 EDT Monday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached on (571)270-7328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN R BURGDORF/Primary Examiner, AU2684